Citation Nr: 0830952	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO.  05-31 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a nervous disorder, to 
include anxiety and post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Gregory D. Keenum, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1973 to 
October 1975.  He also had subsequent active duty for 
training with the National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for service connection for a nervous 
disorder, to include anxiety and PTSD.  The veteran testified 
before the Board at a hearing that was held via 
videoconference from the RO in December 2006.  In July 2007, 
the Board remanded the claim for additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

In July 2008, the veteran was notified that the Judge before 
whom he had testified in December 2006 was no longer employed 
by the Board.  He was offered an additional opportunity to 
testify before the Board.  In a statement received in August 
2008, the veteran requested an additional hearing to be held 
via videoconference at the RO in Jackson, Mississippi.  As 
such a hearing has not yet been conducted, the RO should 
schedule such a hearing.  38 U.S.C.A. § 7107 (West 2002); 38 
C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2007).

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a 
videoconference hearing in connection 
with his appeal to be held at the RO in 
Jackson, Mississippi.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

